Title: Elizabeth Smith Shaw to Mary Smith Cranch, 5 June 1784
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My Dear Sister
Haverhill June 5 1784

I have the pleasure to inform you of my safely being lodged in our Haverhill Dwelling, last Friday night, and found all in good Health. Billy was sadly dissappointed in not finding his Sister. “When Mamma will Aunt Cranch bring little dear Sister home?” The Box of turtles you sent him, though greatly pleased with them, would hardly make up for the loss of her.
Alas! my Sister this will be a sad week to my Braintree Friends. My Spirit feels the pressure. Whatever you may think, after you have collected all your phylosophy, and placed it as a mighty rampart about your Heart, one affectionate look from our dear Sisters speaking Eyes, will fix the Fear of separation, and in spite of all your efforts leave you overwhelmed and lost in Grief.
It is too tender, even for me to reflect upon.
I must think of the pleasure it will give to her Friend and Son to clasp their Dearest connections once more in their Arms, and how happy I shall be to see them return all together, blesed again in the sweets of domestic Life, and in each others Society.
I hope Betsy will be a good Girl, and give you as little trouble as possible. Kiss her, for her pappa and me.

My Love awaits you all, ever yours affectionately,
E Shaw


I received sister Adams Letter she mentioned by the post.
I wish if Sister Adams is not gone, you would inform her that I shall take it as a great favour, if she could without too much trouble send me by Cousin Billy Smith a pair of black sattin Shoes, and black lace enough to go round a Cloack. I will give her credit for it, if she will send by him the Cost.
I send a Box with a Bonnet and a white Gown, Cousin Betsy knows how she wears it. In haste ever Yours

